H. T. Kellogg, J.:
The claimant has obtained an award for an injury to his arm which he sustained from a fall while walking in a public street. He was employed by a newspaper corporation as its mechanical superintendent. It was his duty to lay out all advertising matter *174received for printing and give directions to the pressmen in relation to the same. On the day of the accident he began his work at the plant of his employer at one o’clock p. m. He continued to work until five minutes before five, when he left for his home to get supper, carrying with him a large amount of advertising copy. He arrived at his home at about five minutes after five. While waiting for supper to be served he prepared the advertising matter for use next day. This work consisted principally of marking upon the copy directions as to the size of type to be used in printing the different lines. He was engaged in this work for about an hour, and then had his supper. At about six-forty p. m. he started to walk to the plant of his employer to resume his labors. While on his way he slipped and fell, receiving the injury in question. On at least four occasions during every month it had been his practice to carry copy to his home when going to his evening meal. It was equally his practice to lay out the copy for the printers while at home upon such occasions. This practice was known to his employer, and permitted, but not directed by it. We do not think that the case is comparable to Matter of Redner v. Faber & Son (223 N. Y. 379). In that case an award to an employee who was injured upon a street while going, under directions of his employer, from one factory to another, which were both managed by his employer, was sustained. The court quoted with approval a statement made in Dennis v. White & Co. (L. R. [1917] App. Cas. 479) which is as follows: “ The use of the streets by the workman merely to get to or from his work, of course, stands on a different footing altogether, but as soon as it is established that the work itself involves exposure to the perils of the street the workman can recover for any injury so occasioned.” In going home to supper or in returning to the plant of his employer from his home after supper the claimant was serving his own personal ends, and was not in the course of his employment. (Matter of Mclnerney v. Buffalo & Susquehanna R. R. Corp., 225 N. Y. 130; Matter of Clark v. Voorhees, 231 id. 14.) The accidental injury received by claimant was, therefore, not within the coverage of the Workmen’s Compensation Law.
The award should be reversed and the claim dismissed.
All concur, Hinman, J., with an opinion, except Kilby, J., dissenting, with a memorandum.